                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
SHAWN MURPHY,

                          Plaintiff,
      v.                                           Case No. 16-cv-1462-pp
                                                   Appeal No. 20-2453

NICOLE KAMPHUIS, et al.,

                        Defendants.
______________________________________________________________________________

      ORDER DENYING PLAINTIFF’S MOTION TO MODIFY PLEADING
 (DKT. NO. 131) AND DENYING PLAINTIFF’S MOTION FOR RELIEF FROM
                         JUDGMENT (DKT. NO. 132)
______________________________________________________________________________

      On March 31, 2020, the court issued an order dismissing this case. Dkt.

No. 108. On July 10, 2020, the court denied the plaintiff’s Rule 59(e) motion to

amend the judgment. Dkt. No. 116. The plaintiff filed a notice of appeal on

August 3, 2020, dkt. no. 119, and the court subsequently granted his motion

to proceed without prepaying the appellate filing fee, dkt. no. 127. On

November 18, 2020, the court denied the plaintiff’s motion for relief under

Federal Rule of Civil Procedure 60(b). Dkt. No. 130. The plaintiff now has filed a

motion to “modify, supplement, or strike a pleading” which he says he submits

under Federal Rule of Civil Procedure 60(b), dkt. no. 131, and a motion for

relief from judgment under Rule 60(b), dkt. no. 132.

      In the first motion, the plaintiff requests that the court reopen discovery

so that he can have access to the “state’s legal file for case # 2000-CF-156 (full

file) held at Waupun Correctional Institution records office.” Dkt No. 131 at 1.

He says that that file contains documentation related to the 2013 revocation of

his probation, including the decision of ALJ Mayumi M. Ishii. Id. at 2. (The

                                        1

           Case 2:16-cv-01462-PP Filed 12/10/20 Page 1 of 3 Document 133
plaintiff says that ALJ Ishii’s decision was dated September 6, 2020, but in his

second motion he references ALJ Ishii’s September 6, 2013 decision. The

plaintiff’s probation was revoked on September 24, 2013.) The plaintiff

contends that he suffered an injury as required to establish a denial of access

to the courts claim because the judge who sentenced him on his probation

revocation considered inaccurate information. Id. at 3.

      In the second motion, the plaintiff contends that the court erred in

granting the defendants’ motion for summary judgment on his ADA and access

to the courts claims. Dkt. No. 132. In his ten-page motion, the plaintiff

reiterates his arguments in support of his claims, id. at 1-10, arguments that

the court addressed in its March 31, 2020, forty-page decision granting the

defendants’ motion for summary judgment and denying the plaintiff’s motion

for summary judgment, dkt. no. 108.

      District courts generally lack jurisdiction over a case on appeal. Hughes

v. Farris, 809 F.3d 330, 333 (7th Cir. 2015) (citing Ameritech Corp. v. Int’l Bhd.

of Elec. Workers, Local 21, 543 F.3d 414, 418 (7th Cir. 2008)). But the court

retains limited authority to consider a timely filed motion. Circuit Rule 57 of

the Circuit Rules of the United States Court of Appeals for the Seventh Circuit

states that if, during the pendency of an appeal, a party files a motion under

Fed. R. Civ. P. 60(a) or 60(b), Fed. R. Crim. P. 35(b) “or any other rule that

permits the modification of a final judgment,” that party should ask the district

court to indicate whether it is inclined to grant the motion. If the district court

says it is so inclined, the Seventh Circuit will remand the case to the district

court to modify the judgment.

      The Federal Rules of Civil Procedure provide that if a party timely files a

motion for relief that the court lacks authority to grant because an appeal is


                                         2

        Case 2:16-cv-01462-PP Filed 12/10/20 Page 2 of 3 Document 133
pending, the district court may: “(1) defer considering the motion; (2) deny the

motion; or (3) state either that it would grant the motion if the court of appeals

remands for that purpose or that the motion raises a substantial issue.” Fed.

R. Civ. P. 62.1(a).

       The plaintiff has not identified any reason for the court to grant him relief

under Rule 60(b). Rather, as he did in his prior motion to amend judgment

under Rule 59(e), which the court denied on July 10, 2020, and his prior

motion for relief under Rule 60(b), which the court denied on November 18,

2020, the plaintiff rehashes arguments he made in opposition to the

defendants’ motion for summary judgment and in favor of his own summary

judgment motion. The court will deny the plaintiff’s motions.

       The court DENIES the plaintiff’s motion to modify pleading. Dkt. No.

131.

       The court DENIES the plaintiff’s motion for relief from judgment. Dkt.

No. 132.

       Dated at Milwaukee, Wisconsin this 10th day of December, 2020.

                                       BY THE COURT:


                                       _______________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                         3

         Case 2:16-cv-01462-PP Filed 12/10/20 Page 3 of 3 Document 133
